Per Curiam. The Court of Appeals reversed appellant’s conviction of tampering with evidence. Masingill v. State, 7 Ark. App. 90, 644 S.W.2d 614 (1983). We granted the State’s petition to review that reversal. After carefully studying the issues presented and the record, we are of the view that the petition was granted under a misconception. Consequently, we dismiss the petition. As we have said, a denial of a petition for review does not imply approval or disapproval of the decision. Wilson v. City of Pine Bluff, 278 Ark. 65, 643 S.W.2d 569 (1983); Moose v. Gregory, 267 Ark. 86, 590 S.W.2d 662(1979). Petition dismissed.